Name: Regulation (EEC) No 3025/75 of the Commission of 17 November 1975 amending Regulation (EEC) No 1470/68 on the drawing and reduction of samples and the determination of oil content, impurities and moisture in oilseeds
 Type: Regulation
 Subject Matter: plant product;  consumption
 Date Published: nan

 20 . 11 . 75 Official Journal of the European Communities No L 300/5 REGULATION (EEC) No 3025/75 OF THE COMMISSION of 17 November 1975 amending Regulation (EEC) No 1470/68 on the drawing and reduction of samples and the determination of oil content, impurities and moisture in oilseeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/ 66/EEC (*) of 22 September 1966 on the establish ­ ment of a common organization of the market in oils and fats , as last amended by Regulation (EEC) No 1707/73 (2 ), and in particular Articles 26 (3) and 27 (5) thereof ; Having regard to Council Regulation No 142/ 67/EEC (3) of 21 June 1967 on export refunds on colza, rape and sunflower seeds, as last amended by Regulation (EEC) No 2429/72 (4), and in particular Article 6 thereof ; Whereas, in order to be able to determine with preci ­ sion the proportion of seeds of Sinapis arvensis in any batch of colza or rape seeds, an appropriate method must be laid down ; Whereas, therefore, Commission Regulation (EEC) No 1470/68 (5) of 23 September 1968 on the drawing and reduction of samples and the determination of oil content, impurities and moisture in oilseeds, as last amended by Regulation (EEC) No 2377/74 (6), should be amended ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) of Regulation (EEC) No 1470/68 is amended to read as follows : ' 1 . Without prejudice to the subsequent para ­ graphs, the drawing of samples, the reduction of contract samples to samples for analysis and the determination of impurities and moisture, as required under Article 4 of Regulation No 282/ 67/EEC, Article 2 of Regulation (EEC) No 651 /71 and Article 33 of Regulation (EEC) No 1204/72, shall be carried out in accordance with the methods set out in Annexes I , II , III , IV and IVa to this Regulation .' Article 2 Article 2 of Regulation (EEC) No 1470/68 is amended to read as follows : ' 1 . For the purposes distinguishing seeds of Sinapis arvensis (wild mustard) from colza and rape seed, a lens with a magnifying power of four or more shall be used . 2 . In case of doubt the distinction referred to in paragraph 1 shall be effected using the method set out in Annex IVa hereto .' Article 3 Regulation (EEC) No 1470/68 is supplemented by the addition of an Annex IVa, the text of which is set out in the Annex to this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 November 1975 . For the Commission P.J. LARDINOIS Member of the Commission ( 2 ) OJ No L 175, 29 . 6 . 1973, p. 5 . (&lt;) OJ No 172, 30 . 9 . 1966, p . 3025/66 . (3 ) OJ No 125, 26 . 6 . 1967, p . 2461 /67 . (&lt;) OJ No L 264, 23 . 11 . 1972, p. 1 . (*) OJ No L 239, 28 . 9 . 1968 , p. 2 . ( ¢) OJ No L 254, 19 . 9 . 1974, p. 7 . No L 300/6 Official Journal of the European Communities 20 . 11 . 71 ANNEX 'ANNEX IVa Determination of the "Sinapis arvensis" (mustard seed) content in colza seed Apparatus An analytical balance. A sieve with a mesh of circular holes of 1-8 mm diameter. Standard non-fluorescent filter paper. Solution of 5 % KOH. Ultraviolet lamp emitting a light of 365 to 366 n.m. Containers with lids, preferably Petri dishes . Pneumatic or electronic counter. Procedure 1 . The analysis is conducted on the aliquot portion of colza seeds separated from impurities other than Sinapis arvensis seeds . 2 . Two samples , of 5 g, weighed with an exactitude of 0 001 g, are placed separately in the sieve with a mesh of circular holes of 1-8 mm diameter. The seeds which pass through the sieve are weighed, and the weight noted. 3 . The filter paper is shaped to fit the bottom of the containers to be used and placed in the latter ; the solution of 5 % KOH, prepared immediately before use in the test in order to avoid carboniza ­ tion , is poured over the filter paper to moisten it. The excess liquid is removed. 4. The seeds which have passed through the sieve are deposited on the filter paper  the pneumatic or electronic counter may be used to do this  and their number noted. During this operation , damaged seeds should be removed as they can cause a pale blue fluorescence . When the seeds have been deposited, the lids should be placed on the plastic containers to avoid evaporation , as this could affect the results . Leave for 45 minutes at 20 °C. 5 . The seeds are observed under an ultra-violet lamp emitting a light of 365 to 366 n.m . The Sinapis arvensis seeds will display a greenish-yellow luminous fluorescence . Colza seeds provoke no fluorescence (apart from the exception noted in point 4). The Sinapis arvensis seeds are counted and their number noted. 6 . Calculation of the Sinapis arvensis seed content in the colza seed . (a) Calculate the number of Sinapis arvensis seeds as a percentage (S) of the total number of seeds deposited on the filter paper. (b) The quantity (K) in grammes of Sinapis arvensis seeds in the sample analysed (5 g) is obtained by applying the following formula : T x S K = 100 where T = weight in grammes of seeds which pass through the sieve (point 2). The quantity in grammes (X) of Sinapis arvensis seeds contained in the original sample is obtained by applying the following formula : 20 . 11 . 75 Official Journal of the European Communities No L 300/7 Ma x K X = M5 where Ma = the weight of the original sample of colza seed separated from the fines (Mj ) and impurities (M2a + M3a) as recorded in accordance with Annex IV to Commission Regulation (EEC) No 1470/68 , and M5 = the weight of the sample of approximately 5 g. (c) The percentage (Y) of the quantity in grammes (X) of Sinapis arvensis in the original sample is calculated by applying the following formula : Y = X x 100 Mo where Mo = the quantity in grammes of the original test portion . 7 . The provisions relating to repeatability laid down in point 6.2 of Annex IV shall be applicable .